Citation Nr: 1035711	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  08-33 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for 
recurrent pneumonia.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for irritable bowel 
syndrome.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to a compensable disability rating for 
hypertension.

6.  Entitlement to a compensable disability rating for left 
ventricular hypertrophy with diastolic dysfunction.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Craig N. Bash, M.D.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to February 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2007 and March 2008 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  In February 2009, the Veteran testified at 
a video hearing before the undersigned with his witness, Dr. 
Bash, testifying live at the Board.  

In May 2009, the Board remanded for further development.  
Specifically as to the claims decided herein, the Board 
instructed the RO to obtain the transcript of the January 30, 
2008, personal hearing at the RO and associate it with the claims 
folder.  An informal conference report dated January 30, 2008, 
has been associated with the claims folder.  In the April 2010 
supplemental statement of the case, it was noted that there was 
no hearing transcript for the RO hearing.  Thus, there is 
compliance with the Board's remand instructions as they pertain 
to the issue decided herein.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting that where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

The issues of service connection for diverticulitis, irritable 
bowel syndrome, and hemorrhoids are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

Referred Issue

As noted in the prior remand, the Veteran at his February 2009 
hearing raised the issue of entitlement to an increased rating 
for pneumonia.  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  By a January 2002 rating decision, the RO granted a 10 
percent disability rating for recurrent pneumonia, effective 
April 17, 200	1.

2.  Following a July 2005 VA examination, in a December 2007 
rating decision the RO proposed to reduce the rating for 
recurrent pneumonia from 10 percent to a noncompensable 
evaluation.

3.  By a letter dated in December 2007, the RO notified the 
Veteran that it proposed to reduce the 10 percent evaluation for 
recurrent pneumonia, and enclosed the December 2007 rating 
decision discussing the medical evidence reflecting that his 
respiratory symptoms were due to his chronic obstructive 
pulmonary disease and was not related to his history of 
pneumonia.  

4.  By a rating decision dated in March 2008, the RO implemented 
a reduction to a noncompensable evaluation for recurrent 
pneumonia, effective June 1, 2008.  Notice of the reduction was 
mailed to the Veteran in March 2008.

5.  A comparison of the medical evidence on which the 10 percent 
disability rating was awarded with the evidence received in 
connection with the rating reduction and the post-reduction 
medical evidence, does not reflect an improvement in the service-
connected recurrent pneumonia.


CONCLUSION OF LAW

The criteria for restoration of a 10 percent evaluation for 
recurrent pneumonia have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.344, 
4.97, Diagnostic Code 6602 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2007 and June 2009, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  Those letters 
also notified the Veteran of the process by which initial 
disability ratings and effective dates are established.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The claims were 
subsequently readjudicated in a May 2010 supplemental statement 
of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (noting that VA cured its failure to afford statutory 
notice to the claimant prior to an initial rating decision by 
issuing a notification letter after the decision, readjudicating 
the claim, and notifying the claimant of such readjudication in 
the statement of the case).

VA has done everything reasonably possible to assist the Veteran 
with respect to the issue decided herein in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  
As to the claim for recurrent pneumonia, inasmuch as that case 
involves a rating reduction rather than a rating increase, there 
are specific notice requirements, found in 38 C.F.R. § 3.105(e)-
(i), which are applicable to reductions in ratings.  38 C.F.R. § 
3.105(e) sets forth procedural requirements for reductions in 
disability compensation ratings.  When a reduction is 
anticipated, the beneficiary must be notified of the proposed 
reduction, with notice of the reasons for the proposed reduction.  
Further, the beneficiary must be allowed a period of at least 60 
days to submit additional evidence to show that the rating should 
not be reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be taken 
and the rating will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating expires.  38 C.F.R. § 
3.105 (2009).

As discussed below, the RO complied with the procedures required 
under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability 
rating by notifying him of his rights and giving him an 
opportunity for a hearing and time to respond.

Restoration Claim

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in 
evaluation of a service-connected disability when warranted by 
the evidence, but only after following certain procedural 
guidelines.  The RO must issue a rating action proposing the 
reduction and setting forth all material facts and reasons for 
the reduction.  The Veteran must then be given 60 days to submit 
additional evidence and to request a predetermination hearing.  
Then a rating action will be taken to effectuate the reduction.  
38 C.F.R. § 3.105(e).  The effective date of the reduction will 
be the last day of the month in which a 60 day period from the 
date of notice to the Veteran of the final action expires.  38 
C.F.R. § 3.105(e), (i)(2)(i).

In this case, the requirements under 38 C.F.R. § 3.105(e) for 
reduction of the schedular disability rating from 10 to a 
noncompensable evaluation for recurrent pneumonia, were properly 
carried out by the RO.  On December 18, 2007, the RO notified the 
Veteran of a proposed rating reduction (issued in a December 2007 
rating decision), and the RO instructed the Veteran to submit 
within 60 days any additional evidence to show that his rating 
should not be reduced.  The RO further notified the Veteran that 
he could request a personal hearing, which he did not do.

The RO took final action to reduce the disability rating in a 
March 2008 rating decision, in which the rating was reduced from 
10 percent to a noncompensable evaluation, effective June 1, 
2008.  The RO informed the Veteran of this decision by a letter 
dated March 17, 2008.  This action was more than 60 days from the 
time of notice of the proposed action.  Thus the RO properly 
carried out the procedural requirements under 38 C.F.R. § 
3.105(e) for reduction of the schedular disability rating from 10 
percent to a noncompensable evaluation for recurrent pneumonia.  
The Veteran does not contend otherwise.

Under 38 C.F.R. § 3.344(c), the pertinent disability rating must 
have continued for five years or more before the criteria in 
paragraphs (a) and (b) of that section become applicable.  Here, 
the 10 percent evaluation was granted in a January 2002 rating 
decision, effective April 17, 2001, and then reduced to a 
noncompensable evaluation in a March 2008 rating decision, 
effective June 1, 2008.  Thus, the 10 percent rating had been in 
effect for the requisite five-year period of time as set forth at 
38 C.F.R. § 3.344(a) and (b).  

The requirements for a reduction set forth at 38 C.F.R. § 
3.344(a) and (b), require that only evidence of sustained 
material improvement under the ordinary conditions of life, as 
shown by full and complete examinations, can justify a reduction; 
these provisions prohibit a reduction on the basis of a single 
examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  
The regulations provide that, ratings on account of diseases 
subject to temporary or episodic improvement will not be reduced 
on any one examination.  There is an exception for those cases 
where all of the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  38 
C.F.R. § 3.344(a).

For disabilities that have continued for five years or more, such 
as the one at issue here, the critical issue is whether material 
improvement in a Veteran's disability was demonstrated in order 
to warrant a reduction in such compensation benefits.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. at 
417-18.  The applicable legal standard summarized, in Sorakubo v. 
Principi, 16 Vet. App. 120 (2002), requires that, in the case of 
a rating reduction, the record must establish that a rating 
reduction is warranted by a preponderance of the evidence and 
that the reduction was in compliance with 38 C.F.R. § 3.344.  See 
Brown, 5 Vet. App. at 421.

The Board also notes that 38 C.F.R. § 3.344(c) does provide that, 
if an adequate examination discloses improvement in the 
condition, such findings will warrant a reduction in the 
disability evaluation.  However, the examination itself is not 
the only evidence to consider.  In Brown, the United States Court 
of Appeals for Veterans Claims (Court) interpreted the provisions 
of 38 C.F.R. § 4.13 to require that in any rating reduction case, 
it must be ascertained, based upon a review of the entire 
recorded history of the disability, whether the evidence reflects 
an actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that, 
in any rating reduction case, not only must it be determined that 
improvement in the disability has occurred, but also that 
improvement reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.

In considering the propriety of a reduction in this case, a 
review of the rules for establishing disability ratings is 
appropriate.  Disability ratings are determined by comparing the 
Veteran's symptoms with criteria set forth in VA's Schedule for 
Rating Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the criteria 
for the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's recurrent pneumonia.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, if an increase 
in the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation during the period from the time 
the increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's statements describing the symptoms of his service-
connected recurrent pneumonia are deemed competent evidence to 
the extent of his perception of the symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

In evaluating whether a reduction was warranted in the disability 
rating assigned for the Veteran's service-connected recurrent 
pneumonia, the RO considered the diagnostic criteria most 
analogous to recurrent pneumonia, chronic pleural effusion or 
fibrosis (38 C.F.R. § 4.97, Diagnostic Code 6845 of the Rating 
Schedule).  That code provides the following rating criteria:

A 100 percent evaluation is assigned for findings that show 
Forced Expiratory Volume in one second (FEV-1) less than 40 
percent of predicted value, or; the ratio of FEV-1/Forced 
Vital Capacity (FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40-percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; 
cor pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen 
therapy.

A 60 percent evaluation is assigned for FEV-1 of 40- to 55- 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

A 30 percent evaluation is assigned for FEV-1 of 56- to 70- 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65-percent predicted.

A 10 percent evaluation is assigned for FEV-1 of 71- to 80- 
percent predicted, or; FEV-1/FVC of 71 to 80 percent or; 
DLCO (SB) 66- to 80-percent predicted.

38 C.F.R. § 4.97, Diagnostic Codes 6840-6845.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.

Post-bronchodilator studies are required when pulmonary function 
tests (PFTs) are conducted for disability evaluation purposes, 
except when the results of pre-bronchodilator PFTs are normal or 
when the examiner determines that post-bronchodilator studies 
should not be done and states the reasons why.  38 C.F.R. 
§ 4.96.

The critical evidence considered by the RO in January 2002 in 
granting a 10 percent disability rating is contained in the 
report of a September 2001 VA examination. Results of a pulmonary 
function test at that time included DLCO score of 72 percent of 
the predicted value.  This became the basis of the RO's January 
2002 rating decision to increase the disability rating from 
noncompensable to 10 percent, effective from April 17, 2001.  

In addition to finding that there was no evidence verifying a 
case of pneumonia since 1980, the RO's evidentiary basis for the 
December 2007 RO rating decision proposing to reduce the 
disability assigned for recurrent pneumonia from 10 to a 
noncompensable evaluation is contained in a July 2005 VA 
examination.  The examination report noted that decreased 
pulmonary function was due to chronic obstructive pulmonary 
disease (COPD) and COPD was due to his years of smoking and 
history of allergic responses and not due to his previous history 
of pneumonia; his smoking complicated his restrictive airway 
disease and COPD.  On evaluation, the FEV-1 was 80 percent 
predicted, FEV-1/FVC was 84 percent, and DLCO (SB) was 47.8 
percent predicted.  An impression of mild restrictive disease 
with moderately reduced diffusion capacity was noted.   

PFTs in November 2005 showed FEV-1 was 73.4 percent predicted, 
FEV-1/FVC was 85 percent, and DLCO (SB) was 57.7 percent 
predicted.  Also in November 2005, FEV-1 was 66.1 percent 
predicted, FEV-1/FVC was 82 percent, and DLCO (SB) was 48.4 
percent predicted.  In October 2007, FEV-1 was 66.1 percent 
predicted, FEV-1/FVC was 82 percent, and DLCO (SB) was 48.4 
percent predicted.  An impression of mild restrictive respiratory 
disease with moderately reduced diffusion capacity was noted.  

PFTs in August 2009 showed FEV-1 was 54 percent predicted, FEV-
1/FVC was 76 percent, and DLCO (SB) was 46 percent predicted

Because the evidence shows that there has been no actual 
improvement in the Veteran's service connected recurrent 
pneumonia since June 2008, the Board finds that restoration of 
the 10 percent rating for this disability is warranted.  Brown, 
supra.  The Board notes the RO's finding that the Veteran's 
present lung disability was not due to a service-connected 
disability; however, reduction of his already established 
disability evaluation is not appropriate as there is no actual 
improvement.  The Board is mindful of the debate as to whether 
the Veteran's current respiratory symptoms are due to his 
service-connected disability.  In a September 2005 addendum to 
the July 2005 VA examination, the examiners noted that the 
Veteran's respiratory disability was due to his years of smoking.  
In contrast, an August 2007 letter from T. Martin, M.D. noted 
that the Veteran's in-service treatment for pneumonia contributed 
to his ongoing problems with his lungs. A February 2008 VA 
medical opinion noted that the Veteran's current restrictive 
respiratory lung disease evidenced on PFTs was less likely as not 
caused by or a result of service-connected recurrent pneumonia.  
The examiner opined that the Veteran's lung disability was at 
least as likely as not caused by smoking.  However, an October 
2007 report from Dr. Bash noted that the Veteran's lung problems 
were caused his in-service pneumonia.  A February 2009 report 
from Dr. Bash noted that the Veteran had restrictive lung 
disease.  In any case, since service-connection has been 
established, the only appropriate way to reduce the Veteran's 
evaluation is by demonstrating material improvement of his 
symptoms, which has not been done in this case as evidenced by 
his PFT's.  

Since the record does not establish that a rating reduction is 
warranted by a preponderance of the evidence, the Board finds 
that restoration of the 10 percent disability evaluation is 
warranted. 


ORDER

The 10 percent rating for recurrent pneumonia is restored, 
effective the date of the prior reduction, June 1, 2008.   The 
Appeal is granted.  


REMAND

In its May 2009 remand, the Board instructed the RO to provide a 
medical opinion as to the etiology of the Veteran's service 
connection claim for diverticulitis and irritable bowel syndrome.  
The Board specifically indicated that in rendering the requested 
opinions the VA examiner "should comment on the February 2009 
letter and testimony provided by Dr. Bash regarding the origins 
of the Veteran's diverticulitis."  In an October 2009 
examination report and a November 2009 addendum report, a VA 
examiner addressed the likelihood that the Veteran's 
diverticulitis and irritable bowel syndrome were related to 
service.   However, the examiner did not address Dr. Bash's 
testimony as requested by the Board Remand.  The Court has held 
that a remand confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  On remand, the October 2009/November 
2009 examiner should address Dr. Bash's testimony regarding the 
origins of the Veteran's diverticulitis and irritable bowel 
syndrome. 

Additionally, the Board notes that the Veteran has not been 
afforded an examination to determine the etiology of his current 
hemorrhoids.  In this respect, review of the record shows that 
the Veteran has a current diagnosis for hemorrhoids and service 
treatment records note that the Veteran was seen for multiple 
complaints related to gastrointestinal problems.  Notably, a 
September 1973 record noted that rectal examination results 
included tenderness and nodules, but the examination report at 
service discharge noted a normal digital rectal examination.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 
Vet. App. 69 (1995).  In this case, the Veteran has not yet been 
afforded a VA examination in conjunction with his claim for 
service connection for hemorrhoids. As there is evidence of in-
service treatment for rectal problems and the record reflects 
post-service treatment for hemorrhoids, the Board finds that a 
remand for an examination and opinion is required in order to 
fairly address the merits of his claim.  38 C.F.R. § 3.159(c)(2) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the AMC issued a September 2009 rating decision 
implementing the Board's May 2009 decision/remand.  The RO 
subsequently submitted several statements expressing disagreement 
with the initial disability evaluations assigned for his service 
connected hypertension and left ventricular hypertrophy with 
diastolic dysfunction.  There is no record that the originating 
agency has provided the Veteran with a Statement of the Case in 
response to the Veteran's timely notices of disagreement with the 
September 2009 rating decision.  Because the notices of 
disagreement placed the issues in appellate status, the matters 
must be remanded for the originating agency to issue a Statement 
of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The RO or the AMC should issue to the 
Veteran and his representative an SOC on 
the issues of entitlement to compensable 
disability evaluations for his service 
connected hypertension and service 
connected left ventricular hypertrophy 
with diastolic dysfunction.  They should 
be informed of the requirements to perfect 
an appeal with respect to this issue.  If 
the Veteran perfects an appeal with 
respect to these issues, the RO or the AMC 
should ensure that any indicated 
development is completed before the issues 
are certified for appellate consideration.

2.	The claims folder, including a copy of 
this Remand and the May 2009 Remand, 
should be provided to the examiner who 
provided the October 2009 and November 
2009 opinions.  He must add an addendum to 
his earlier reports by commenting on the 
February 2009 letter and testimony 
provided by Dr. Bash regarding the origins 
of the Veteran's diverticulitis. 

If the examiner that conducted the October 
2009 examination is not available, the RO 
should forward the file to another 
examiner who can provide the requested 
opinion.  

The examiner should ensure that the 
following questions are answered:  

a. Is it at least as likely as not 
(i.e., 50 percent or greater degree of 
probability) that the Veteran's 
diverticulitis and/or its residuals 
began during service or are causally 
linked to any incident of service?

b. Is it at least as likely as not 
(i.e., 50 percent or greater degree of 
probability) that the Veteran's 
irritable bowel syndrome and/or its 
residuals began during service or are 
causally linked to any incident of 
service?

In providing answers to the above 
questions, the examiner should comment on 
the February 2009 letter and testimony 
provided by Dr. Bash regarding the origins 
of the Veteran's diverticulitis.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility. Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation. More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion expressed.

3.	The RO should schedule the Veteran for a 
VA examination for the purpose of 
ascertaining the etiology of his 
hemorrhoids.  The claims file must be 
reviewed by the examiner and the 
examination report should note that 
review.  The examiner should provide the 
rationale for all opinions provided, with 
citation to relevant medical findings. The 
examiner should specifically opine as to 
the following:

Is it at least as likely as not (50 
percent probability or greater) that 
any current hemorrhoids first 
manifested during the Veteran's active 
service, or is otherwise related to 
the Veteran's active service?  In this 
regard, the examiner should consider 
the September 1973 service treatment 
record showing tenderness and nodule 
on the rectal wall.  

4.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claims. If 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


